DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5, 15, 17, and 19 are currently amended. Claims 3 and 16 have been cancelled. Claims 1-2, 4-15, and 17-20 are currently under review.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. The applicant argues on page 8 of the remarks, that the claims have been amended to overcome the 112a rejection. The Office disagrees. Although the applicant referenced page 21 of the specification, indicating “the electronic device 600 may have, at least in part, a multi-layer structure for the electrical path 612”, the electrical path 612 is not disposed in the fourth area. Therefore the 112a rejection is maintained.
The applicant argues on page 9 of the remarks that the cited prior art fails to teach “wherein the second area has an electrical path with a wiring width that is reduced starting from at least one of a gate driver or the emission driver and continuing through the fourth area, and wherein the fourth area is inwardly recessed from the first distance due to the reduced wiring width of the electrical path”. The Office disagrees. Yu teaches in paragraph 31 that “the ball grid array package driving chip is applied to the concave area 3, which can effectively reduce a width of the concave area 3 such that the concave area with a small width can realize an electrical connection between the signal lead wires and the driving chip”. Yu teaches in figure 11 and paragraph 41 that “a part of the signal traces 4 is electrically connected to the lead wires 4 by the connecting line 7, which can reduce the width of the non-display .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 and their dependents (claims 2-14 and 16-20) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations have been amended to indicate that “at least a portion of the second area includes a third area having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance, and a fourth area having a second point on the wherein the wiring layers include a multi-layer structure in the fourth area such that the second distance of the fourth area is smaller than the first distance of the third area by being inwardly recessed from the first distance”. Although the second paragraph on page 21 of the specification indicates, “the electronic device 600 may have, at least in part, a multi-layer structure for the electrical path 612 (e.g., the scan line, the EM line) starting from the gate driver and/or the emission driver” and is silent to a having a multi-layer structure elsewhere. Figure  6 of the instant application does not show a multi-layer structure in the fourth area which is represented by ‘B’, only item 611: an electrical path, item 617, and lines from item 618 are shown to be in the fourth area. A multi-layer structure for items 611, 617, and lines from item 618 are not explicitly defined in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (Pub. No.: US 2013/0328051 A1) hereinafter referred to as Franklin in view of Yu et al. (Pub. No.: US 2019/0081128 A1) hereinafter referred to as Yu and in view of Park (Pub. No.: US 2014/0340348 A1).
With respect to Claim 1, Franklin teaches an electronic device (fig. 1, item 10; ¶31) comprising: a pixel layer (fig. 3, pixel layer: overlapping area of both items 32 to 34; ¶39) including a plurality of pixels (fig. 3, pixels formed between items 32 and 34; ¶39); a display panel substrate (fig. 3, item 34: thin film transistor layer formed on a transparent glass substrate layer; ¶38-39) including a first area (fig. 3, first area: outlined by item 32; ¶38-39) in which the pixel layer is disposed, and a second area (fig. 3, portion of item 34 that does not overlap item 32) extending outward from the first area; a display driver integrated circuit (DDI) (fig. 3, item 46; ¶47) configured to apply a signal to the pixel layer (¶50); and one or more wiring layers (fig. 9, items 110, 112, and 114) disposed on the display panel substrate and electrically connected between the DDI and the pixel layer (¶60-61), wherein the display panel substrate includes a planar zone (fig. 3, planar zone: areas inclusive of item 32 and 34) including at least a portion of the first area and at least a portion of the second area, and a bending zone (fig. 15, bending zone: portion of the device where the flexible printed circuit layer is attached) extending from the at least a portion of the second area (¶68), wherein the at least a portion of the second area includes a third area having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (fig. 3, first distance: distance d1 is from item 32 to the outer ledge of item 34, the portion of the ledge adjacent to the notch; third area: areas that are distance d1 to item 32; first point is on the outermost perimeter of 34), and a fourth area having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (fig. 3, second distance: distance d2 is from item 32 to an edge of the notch that is less than d1; fourth area: areas in which the distances are less than d1 to item 32; second point are points on the outermost edge of the notch), wherein a bending start point of the bending zone is adjacent to the second point (¶61, “a flex circuit cable such as flexible printed circuit 116 may pass through notch 48”), wherein the bending start point of the bending zone is closer to the fourth area than to the third area (fig. 3, the fourth area is within the notch which is the bending zone, the third area is outside the notch), and wherein the one or more wiring layers are disposed in at least a portion of the planar zone (fig. 9, item 114; ¶59) and at least a portion of the bending zone (fig. 9, items 110 and 112; ¶60-61). 
is bent and wherein the wiring layers include a multi-layer structure in the fourth area such that the second distance of the fourth area is smaller than the first distance of the third area by being inwardly recessed from the first distance, wherein the second area has an electrical path with a wiring width that is reduced starting from at least one of the driving chip and continuing through the fourth area, and wherein the fourth area is inwardly recessed from the first distance due to the reduced wiring width of the electrical path.
Yu teaches a flexible display device (fig. 1; ¶31) comprising a pixel layer (fig. 1; located in the display area); a display panel substrate (fig. 6, item SB’; ¶33) including a first area (fig. 1, item DA is the first area) in which the pixel layer is disposed, and a second area (fig. 1, item NDA is the second area) extending outward from the first area; one or more wiring layers disposed on the display panel substrate ¶41, “The flexible display panel further includes at least one connecting line 7 located in a different layer from a layer where the signal traces 4 are located”); wherein the display substrate includes a planar zone including at least a portion of the first area and at least a portion of the second area (fig. 1), and a bending zone that is bent (fig. 1 at item E and fig. 2, item 31; ¶31) and extending from the at least a portion of the second area (¶31, “The flexible display panel 100 further includes a reflexed area 31. The reflexed area 31 has a folding axis Z parallel to the first edge E. The reflexed area 31 can he bent to a back surface of the flexible display panel 100 about the folding axis Z.”), wherein the at least a portion of the second area includes a third area (fig. 11, item NDA2: third area, extending vertically from the first edge ‘E’ to the edge past the connecting line ‘7’) having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (fig. 11, first distance: distance from the first edge ‘E’ closest to the display area and extending vertically to the edge past the connecting line ‘7’), and a fourth area (fig. 11, item NDA3: fourth area, non-display area between the sides of the concave walls which has the width of the concave area) having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the (fig. 11; second distance: distance from the first edge ‘E’ centrally located within the concave area to the ledge parallel to the concave area); wherein the wiring layers include a multi-layer structure in the fourth area (¶41, “The flexible display panel further includes at least one connecting line 7 located in a different layer from a layer where the signal traces 4 are located”; fig. 3 shows that item 4 comprises items 41 and 42) such that the second distance of the fourth area is smaller than the first distance of the third area by being inwardly recessed from the first distance (fig. 11), wherein the second area has an electrical path with a wiring width that is reduced starting from at least one of the driving chip and continuing through the fourth area, and wherein the fourth area is inwardly recessed from the first distance due to the reduced wiring width of the electrical path (¶31; ¶41).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Franklin, such that the bending zone is bent and wherein the wiring layers include a multi-layer structure in the fourth area such that the second distance of the fourth area is smaller than the first distance of the third area by being inwardly recessed from the first distance, wherein the second area has an electrical path with a wiring width that is reduced starting from at least one of the driving chip and continuing through the fourth area, and wherein the fourth area is inwardly recessed from the first distance due to the reduced wiring width of the electrical path, as taught by Yu so as to reduce the width of the non-display area NDA, facilitate narrowing the border of the flexible display panel, and improve the display quality (¶41). 
Franklin and Yu combined do not mention a display driver integrated circuit includes at least one of a gate driver or an emission driver.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a gate  driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Franklin and Yu, wherein the DDI includes a gate driver, resulting in the second area having an electrical path with a wiring width that is reduced starting from at least one of the gate driver, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed (¶41). 
With respect to Claim 2, claim 1 is incorporated, Franklin teaches wherein the outline of the planar zone has a rounded rectangular shape in which at least one corner is formed of a curved line (fig. 19; ¶68).
With respect to Claim 4, claim 1 is incorporated, Franklin teaches further comprising: a touch panel (fig. 2, item 40; ¶36, formed on the substrate thru the display layers) formed on the display panel substrate. 
Franklin does not mention wherein the electrical path starting from at least one of the gate driver or the emission driver is formed, at least in part, on a same plane as a touch line which is connected to the touch panel.
Yu teaches a flexible display device (fig. 1; ¶31) comprising a pixel layer (fig. 1; located in the display area); a display panel substrate (fig. 6, item SB’; ¶33) including a first area (fig. 1, item DA is the first area) in which the pixel layer is disposed, and a second area (fig. 1, item NDA is the second area) extending outward from the first area; a display driver (fig. , item 33; ¶31) configured to apply a signal to the pixel layer; one or more wiring layers disposed on the display panel substrate ¶41, “The flexible display panel further includes at least one connecting line 7 located in a different layer from a layer where the signal traces 4 are located”); wherein the display substrate includes a planar zone including at least a portion of the first area and at least a portion of the second area (fig. 1), and a bending zone (fig. 1 at item E and fig. 2, item 31; ¶31) extending from the at least a portion of the second area (¶31, “The flexible display panel 100 further includes a reflexed area 31. The reflexed area 31 has a folding axis Z parallel to the first edge E. The reflexed area 31 can he bent to a back surface of the flexible display panel 100 about the folding axis Z.”), wherein the at least a portion of the second area includes a third area (fig. 11, item NDA3: third area) having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (fig. 11, first distance: distance of edge ‘E’ extending to parallel part of the concave portion), and a fourth area (fig. 11, item NDA3: fourth area) having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (fig. 11; second distance: distance from edge of display area to the side wall of the concave portion); wherein the wiring layers are overlapped with each other in the fourth area (¶41, “The flexible display panel further includes at least one connecting line 7 located in a different layer from a layer where the signal traces 4 are located”; fig. 3 shows that item 4 comprises items 41 and 42); wherein an electrical path starting from the display driver is formed, at least in part, on a same plane as a touch line which is connected to the touch panel (¶33, “the signal traces 4 are electrically connected to the driving chip 33 in the reflexed area by the sector area, and then the reflexed area is bent about the folding axis to the back surface of the flexible display panel 100.”; ¶52, “The touch layer can impart a touch function, and the signal traces can include touch signal traces and/or fingerprint identification signal traces”).
(¶41; ¶53). 
With respect to Claim 5, claim 1 is incorporated, Franklin teaches wherein the electrical path starting from at least one of the gate driver (fig. 9, item 114), at least in part, in a multi-layer structure in the second area (fig. 9, multi layer structure: item 68: display timing chips, connectors, etc; ¶49; item 66: PCB; item 34: TFT layer; item 46: DDI).
With respect to Claim 6, claim 1 is incorporated, Franklin and Yu combined do not mention wherein the DDI includes a source driver, and wherein the second area has an electrical path starting from the source driver.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a source  driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”), and (¶41, in order to display an image, there must exist an electrical path stating from at least one of the source driver).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Franklin and Yu, wherein the DDI includes a source driver, and wherein the second area has an electrical path starting from the source driver, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed (¶41). 
With respect to Claim 7, claim 1 is incorporated, Franklin teaches wherein at least a portion of the bending zone is bent toward a direction opposite to a direction in which the at least a portion of the first area of the planar zone is visually exposed (figs. 10 and 15; ¶60).
With respect to Claim 8, claim 1 is incorporated, Franklin teaches wherein the DDI is disposed in the bending zone (figs. 10 and 15; ¶60).
With respect to Claim 9, claim 1 is incorporated, Franklin teaches further comprising: a printed circuit board (PCB) (fig. 9, item 66; ¶49) electrically coupled to the display panel substrate (¶49). Franklin and Yu combined do not mention wherein the DDI is disposed on the PCB.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; further comprising: a printed circuit board (PCB) electrically coupled to the substrate (fig. 1, item FPCB; ¶40), wherein the DDI is disposed on the PCB (fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Franklin and Yu, wherein the DDI is disposed on (¶41). 
With respect to Claim 10, claim 9 is incorporated, Franklin teaches wherein the DDI includes a plurality of DDIs (fig. 3, item 46).
With respect to Claim 11, claim 1 is incorporated, Franklin teaches wherein the display includes an organic light emitting diode (¶31).
With respect to Claim 12, claim 1 is incorporated, Franklin teaches wherein the bending zone includes a plurality of areas spaced apart from each other (fig. 3, a plurality of areas exists and are spaced apart from each other between item 32 to the edge of item 56 of varying distances within the notch 48).
With respect to Claim 15, Franklin teaches an electronic device (fig. 1, item 10; ¶31) comprising: a display panel (fig. 1, item 14; ¶31); and a touch panel (fig. 2, item 40; ¶36, formed on the substrate thru the display layers) formed on the display panel, wherein the display panel comprises: a pixel layer (fig. 3, pixel layer: overlapping area of both items 32 to 34; ¶39) including a plurality of pixels (fig. 3, pixels formed between items 32 and 34; ¶39); a display panel substrate (fig. 3, item 34: thin film transistor layer formed on a transparent glass substrate layer; ¶38-39) including a first area (fig. 3, first area: outlined by item 32; ¶38-39) in which the pixel layer is disposed, and a second area (fig. 3, portion of item 34 that does not overlap item 32) extending outward from the first area; a display driver integrated circuit (DDI) (fig. 3, item 46; ¶47) configured to apply a signal to the pixel layer (¶50); and one or more wiring layers (fig. 9, items 110, 112, and 114) disposed on the display panel substrate and electrically connected between the DDI and the pixel layer (¶60-61), wherein the display panel substrate includes a planar zone (fig. 3, planar zone: areas inclusive of item 32 and 34) including at least a portion of the first area and at least a portion of the second area, and a bending zone (fig. 15, bending zone: portion of the device where the flexible printed circuit layer is attached) extending from the at least a portion of the second area (¶68), wherein the at least a portion of the second area includes a third area having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (fig. 3, first distance: distance d1 is from item 32 to the outer ledge of item 34, the portion of the ledge adjacent to the notch; third area: areas that are distance d1 to item 32; first point is on the outermost perimeter of 34), and a fourth area having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (fig. 3, second distance: distance d2 is from item 32 to an edge of the notch that is less than d1; fourth area: areas in which the distances are less than d1 to item 32; second point are points on the outermost edge of the notch), wherein a bending start point of the bending zone is adjacent to the second point (¶61, “a flex circuit cable such as flexible printed circuit 116 may pass through notch 48”), wherein the bending start point of the bending zone is closer to the fourth area than to the third area (fig. 3, the fourth area is within the notch which is the bending zone, the third area is outside the notch), and wherein the one or more wiring layers are disposed in at least a portion of the planar zone (fig. 9, item 114; ¶59) and at least a portion of the bending zone (fig. 9, items 110 and 112; ¶60-61).
Franklin does not mention that the bending zone is bent and wherein the wiring layers include a multi-layer structure in the fourth area such that the second distance of the fourth area is smaller than the first distance of the third area by being inwardly recessed from the first distance, wherein the second area has an electrical path with a wiring width that is reduced starting from at least the driving chip and continuing through the fourth area, and wherein the fourth area is inwardly recessed from the first distance due to the reduced wiring width of the electrical path.
Yu teaches a flexible display device (fig. 1; ¶31) comprising a pixel layer (fig. 1; located in the display area); a display panel substrate (fig. 6, item SB’; ¶33) including a first area (fig. 1, item DA is the first area) in which the pixel layer is disposed, and a second area (fig. 1, item NDA is the second area) extending outward from the first area; one or more wiring layers disposed on the display panel ¶41, “The flexible display panel further includes at least one connecting line 7 located in a different layer from a layer where the signal traces 4 are located”); wherein the display substrate includes a planar zone including at least a portion of the first area and at least a portion of the second area (fig. 1), and a bending zone that is bent (fig. 1 at item E and fig. 2, item 31; ¶31) and extending from the at least a portion of the second area (¶31, “The flexible display panel 100 further includes a reflexed area 31. The reflexed area 31 has a folding axis Z parallel to the first edge E. The reflexed area 31 can he bent to a back surface of the flexible display panel 100 about the folding axis Z.”), wherein the at least a portion of the second area includes a third area (fig. 11, item NDA2: third area, extending vertically from the first edge ‘E’ to the edge past the connecting line ‘7’) having a first point on a perimeter of the planar zone that is spaced apart from the first area by a first distance (fig. 11, first distance: distance from the first edge ‘E’ closest to the display area and extending vertically to the edge past the connecting line ‘7’), and a fourth area (fig. 11, item NDA3: fourth area, non-display area between the sides of the concave walls which has the width of the concave area) having a second point on the perimeter that is spaced apart from the first area by a second distance being smaller than the first distance (fig. 11; second distance: distance from the first edge ‘E’ centrally located within the concave area to the ledge parallel to the concave area); wherein the wiring layers include a multi-layer structure in the fourth area (¶41, “The flexible display panel further includes at least one connecting line 7 located in a different layer from a layer where the signal traces 4 are located”; fig. 3 shows that item 4 comprises items 41 and 42) such that the second distance of the fourth area is smaller than the first distance of the third area by being inwardly recessed from the first distance (fig. 11), wherein the second area has an electrical path with a wiring width that is reduced starting from at least one of the driving chip and continuing through the fourth area, and wherein the fourth area is inwardly recessed from the first distance due to the reduced wiring width of the electrical path (¶31; ¶41).
(¶41). 
Franklin and Yu combined do not mention a display driver integrated circuit includes at least one of a gate driver or an emission driver.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a gate  driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Franklin and Yu, wherein the DDI includes a gate (¶41). 
With respect to Claim 17, claim 1 is incorporated, Franklin and Yu combined do not mention wherein at least a portion of the electrical path starting from at least one of the gate driver or the emission driver is formed on a same plane as the touch panel, and electrically coupled to the electrical path starting from at least one of the gate driver or the emission driver and formed in the second area of the display panel.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); a touch panel (fig. 2, item TK; ¶58), and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a gate driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”); wherein at least a portion of the electrical path starting from at least one of the gate driver or the emission driver is formed on a same plane as the touch panel (fig. 1, item 120 connects item TK and DIC; fig. 2, item TKA and DA are in the same plane; fig. 8, item 171, 173, 154, and 155 are in the same layer), and electrically coupled to the electrical path starting from at least (¶41, in order to display an image, there must exist an electrical path stating from at least one of the gate driver).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Franklin and Yu, wherein at least a portion of the electrical path starting from at least one of the gate driver or the emission driver is formed on a same plane as the touch panel, and electrically coupled to the electrical path starting from at least one of the gate driver or the emission driver and formed in the second area of the display panel, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed and formed in the same plane (¶41). 
With respect to Claim 18, claim 17 is incorporated, Franklin and Yu combined do not mention wherein the at least a portion of the electrical path starting from at least one of the gate driver or the emission driver and formed on a same plane as the touch panel is formed on a same plane as the touch panel corresponding to a region where the electrical path starting from at least one of the gate driver or the emission driver is formed in the second area of the display panel.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) extending outward from the first area (fig. 1); a touch panel (fig. 2, item TK; ¶58), and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a gate driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”); wherein the at least a portion of the electrical path starting from at least one of the gate driver or the emission driver and formed on a same plane as the touch panel is formed on a same plane as the touch panel (fig. 1, item 120 connects item TK and DIC; fig. 2, item TKA and DA are in the same plane; fig. 8, item 171, 173, 154, and 155 are in the same layer) corresponding to a region where the electrical path starting from at least one of the gate driver or the emission driver is formed in the second area of the display panel (¶41, in order to display an image, there must exist an electrical path stating from at least one of the gate driver).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Franklin and Yu, wherein the at least a portion of the electrical path starting from at least one of the gate driver or the emission driver and formed on a same plane as the touch panel is formed on a same plane as the touch panel corresponding to a region where the electrical path starting from at least one of the gate driver or the emission driver is formed in the second area of the display panel, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed and formed in the same plane (¶41). 
With respect to Claim 19, claim 15 is incorporated, Franklin and Yu combined do not teach wherein the DDI includes a source driver, and wherein an electrical path starting from the source driver is formed in the second area.
Park teaches an electronic device (fig. 1; ¶31) comprising: a pixel layer including a plurality of pixels (fig. 1, item DA; ¶37); a substrate (fig. 1, item 100; ¶37) including a first area (fig. 1, item DA; ¶37) in which a pixel layer is disposed, and a second area (fig. 1, item TKA; area outside DA area; ¶37) (fig. 1); and a display driver integrated circuit (DDI) (fig. 1, item DIC; ¶41) configured to apply a signal to a pixel layer; wherein the DDI includes at least one of a source  driver (¶41, “The driving integrated circuit DIC may include a scan driving circuit (not shown) and a data driving circuit (not illustrated). The scan driving circuit is configured to supply a scan signal to a scan line of each pixel PX”) or an emission driver (¶41, “Also, the driving integrated circuit DIC may include a touch driving circuit to control (or otherwise facilitate) touch detection by the touch key TK and to control emission of the emission unit. The touch driving circuit is configured to supply a control signal to control the emission unit to emit light when a touch is detected in association with the touch key TK”), and wherein an electrical path starting from the source driver is formed in the second area (¶41, in order to display an image, there must exist an electrical path stating from at least one of the source driver).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined electronic device of Franklin and Yu, wherein the DDI includes a source driver, and and wherein an electrical path starting from the source driver is formed in the second area, as taught by Park such that an associated manufacturing process may be simplified and corresponding costs may be reduced since a separate gate driver or emission driver is not needed (¶41). 
With respect to Claim 20, claim 15 is incorporated, Franklin teaches wherein at least a portion of the bending zone is bent toward a direction opposite to a direction in which the at least a portion of the first area of the planar zone is visually exposed  (figs. 10 and 15; ¶60).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin and Yu as applied to claim 1 above, and further in view of Liu et al. (Pub. No.: US 2019/0267434 A1) hereinafter referred to as Liu.
With respect to Claim 13, claim 1 is incorporated, Franklin teaches wherein an outline of the first area corresponds to the outline of the planar zone. Franklin and Yu combined do not mention an  has a rounded rectangular shape in which at least one corner is formed of a curved line, and wherein an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone is greater than an average radius of curvature of the curved line forming the at least one corner of the outline of the first area.
Liu teaches an electronic device (fig. 1; ¶27) comprising: a pixel layer including a plurality of pixels (fig. 1, item 11; fig. 2, item 10 ¶30); a substrate (figs. 1-3, item 13; ¶32) including a first area in which the pixel layer is disposed (fig. 1, item 11: first area; ¶29), and a second area extending outward from the first area (fig. 1, item 12: second area; ¶29); wherein an outline of the first area corresponds to the outline of a planar zone and has a rounded rectangular shape in which at least one corner is formed of a curved line (fig. 1), and wherein an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone is greater than an average radius of curvature of the curved line forming the at least one corner of the outline of the first area (¶82, “the display region of the display panel may be irregularly designed to cause a portion of a border region to be recessed towards the display region to form a groove on a region of the display region adjacent to the border region”, please note that having an irregularly designed display region includes instances of when an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone is greater than an average radius of curvature of the curved line forming the at least one corner of the outline of the first area).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined electronic device of Franklin and Yu, such that the first area has a rounded rectangular shape in which at least one corner is formed of a curved line, and wherein an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone is greater than an average radius of curvature of the curved line forming the at least one (¶82).
With respect to Claim 14, claim 1 is incorporated, Franklin and Yu combined do not mention further comprising: a front plate disposed on the display, wherein an outline of the front plate corresponds to the outline of the planar zone and has a rounded rectangular shape in which at least one corner is formed of a curved line, and wherein an average radius of curvature of the curved line forming the at least one corner of the outline of the front plate is greater than an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone.
Liu teaches an electronic device (fig. 1; ¶27) comprising: a pixel layer including a plurality of pixels (fig. 1, item 11; fig. 2, item 10 ¶30); a substrate (figs. 1-3, item 13; ¶32) including a first area in which the pixel layer is disposed (fig. 1, item 11: first area; ¶29), and a second area extending outward from the first area (fig. 1, item 12: second area; ¶29); further comprising: a front plate (fig. 1, item 12: cover plate; ¶41) disposed on the display, wherein an outline of the front plate corresponds to the outline of the planar zone and has a rounded rectangular shape in which at least one corner is formed of a curved line (fig. 1), and wherein an average radius of curvature of the curved line forming the at least one corner of the outline of the front plate is greater than an average radius of curvature of a curved line forming at least one corner of the outline of the planar zone (¶82, “the display region of the display panel may be irregularly designed to cause a portion of a border region to be recessed towards the display region to form a groove on a region of the display region adjacent to the border region”, please note that having an irregularly designed display region includes instances of when an average radius of curvature of a curved line forming at least one corner of the outline of the front plate is greater than an average radius of curvature of a curved line forming the at least one corner of the outline of the planar zone).
(¶82).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below:
Yokoyama et al. (Pub. No.: US 2021/0028270 A1)
Yamada et al. (Pub. No.: US 2021/0027716 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V Bocar/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621